DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al (CN 102391911 A).
In regard to claims 1 and 11, Dou et al discloses:
NOVELTY - Supercritical extraction method for orange peel essential oil involves pre-processing orange peel, taking dried orange peel, crushing orange peel into grain, and using gauze; performing supercritical extraction by locating raw material covered by gauze in extracting pot, turning on supercritical carbon dioxide power supply, turning on carbon dioxide pump and cooling fan switch, turning on double pressure valve, taking orange peel residue in the pot; and using receiving bottle for receiving the orange peel oil, obtaining orange peel essential oil after volatilizing carbon dioxide totally. 
DESCRIPTION - A supercritical extraction method for orange peel essential oil involves: pre-processing the orange peel, taking the dried orange peel, crushing the orange peel into the grain having grain diameter of 0.3-0.9 mm, using the gauze for covering; performing supercritical extraction by locating the raw material covered by the gauze in the extracting pot, turning on the supercritical carbon dioxide (CO2) power supply, turning on the CO2 pump and cooling fan switch, turning on the temperature switch, setting the extracting temperature at 35-55 degrees C, extracting pressure value as 10-17 MPa and CO2 flow as 5-15 ml/minute, starting dynamic extracting operation while getting to the set value, extracting for 30-90 minutes and turning off the heater, setting the pressure as 0 and turning off, turning off the CO2 valve, turning on the double pressure valve, taking the orange peel residue in the extracting pot; and using receiving bottle for receiving the orange peel essential oil, obtaining the orange peel essential oil after volatilizing the CO2 totally. 
USE - For supercritical extraction of orange peel essential oil, which is used as flavoring agent in beverage, beer, candy, and cake; and in toilet, perfume, toothpaste, soap and daily essence. 
ADVANTAGE - The orange peel essential oil extracted by the method has aroma and has pure orange fragrance, and there is no abnormal flavor. The method has high yield; is easily controls the convenient operation parameters; has low operation temperature; and does not need concentration step (Abstract). 

In regard to claim 1, Dou et al discloses beer (i.e. beer-taste beverage) that contains supercritical carbon dioxide extract of orange peel (Abstract).
In regard to claim 1, Dou et al discloses a method for producing a beer (i.e. beer-taste beverage), comprising extracting step: extracting a plant extract from a plant raw material comprising fruit peels of a citrus plant with carbon dioxide as an extraction solvent, separating step: separating the plant extract extracted in the extracting step from carbon dioxide, and adding step: adding a carbon dioxide-extracting product obtained in the separating step during the production steps for a beer-taste beverage (Abstract).
In regard to the recitation of valencene content in claims 1 and 9, a ratio of valencene to nootkatone in claims 22, 10 and 8, a ratio of linalool oxide to linalool in claims 3-4 and 17-18, a ratio of valencene to linalool in claims 6-7, 20-21, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the valencene content, a ratio of valencene to nootkatone, a ratio of linalool oxide to linalool, a ratio of valencene to linalool among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claims 2, 5, 16, and 19, Dou et al discloses orange peel (Abstract).
In regard to claims 12-15, Dou et al discloses:
performing supercritical extraction by locating the raw material covered by the gauze in the extracting pot, turning on the supercritical carbon dioxide (CO2) power supply, turning on the CO2 pump and cooling fan switch, turning on the temperature switch, setting the extracting temperature at 35-55 degrees C, extracting pressure value as 10-17 MPa and CO2 flow as 5-15 ml/minute, starting dynamic extracting operation while getting to the set value, extracting for 30-90 minutes and turning off the heater (Abstract).
In regard to the temperature conditions during the separation step, it is noted that separation step occurs after the extraction step. Dou et al discloses that extraction is performed at a temperature of 35°C. The heater is turned of after the extraction. Hence the separation step takes place at a temperature that is lower than an extraction temperature. The heat is not supplied during the separation step. Hence, the separation step takes place at a temperature below 35°C.
One of ordinary skill in the art would have been motivated to modify supercritical carbon dioxide (CO2) extraction parameters based on the desired final product. The specific parameters such as time, temperature and pressure is seen to have been result-effective variables routinely determinable. 
Further in regard to the temperature, time, pressure and density recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the temperature, time, pressure and density ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of valencene content in claims 23 and 9, a ratio of valencene to nootkatone in claims 22, 24, 10 and 8, a ratio of linalool oxide to linalool in claims 3-4 and 17-18, a ratio of valencene to linalool in claims 6-7, 20-21, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the valencene content, a ratio of valencene to nootkatone, a ratio of linalool oxide to linalool, a ratio of valencene to linalool among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. 

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
On 11/22/2022, Applicants submitted A Declaration under 37 CFR 1.132 by Takako Inui. O page 1 of the Declaration, Declarant states the following:
The presently claimed invention describes, and claim 11, as amended, requires that the temperature in the separating step is 30°C or lower. Although Dou does not describe the separation temperature, it is reasonably understood that the separation of a citric essential oil component is conducted at a general temperature of around 40°C to 50°C (see Table 7 of Exhibit 1) because there is a risk of freezing the essential oil at a low temperature.
In response to Applicant’s and Declarant’s arguments regarding he separation temperature, it is noted that “separation” step occurs after the extraction step. Dou et al discloses that extraction is performed at a temperature of 35°C. The heater is turned off after the extraction. Hence the separation step takes place at a temperature that is lower than an extraction temperature. The heat is no further supplied during the separation step. Hence, the separation step takes place at a temperature below 35°C. It is not clear how the Declarant arrived to the temperature values that are above the extraction temperature.
Declarant further refers to the following Table, stating that the 1st step conditions correspond to the method disclosed by Dou showing the separation conditions of 40°C and 50°C. The table also shows data where the raw material involved is anise, star anise, caraway, clove and cinnamon. 


    PNG
    media_image1.png
    274
    790
    media_image1.png
    Greyscale

It is noted that the instant claims do not recite anise, star anise, caraway, clove and cinnamon as a raw material. The instant claims do not recite pressure and temperature of extraction. Hence, the shown results do not commensurate in scope with claims. The presented data does not seem to present comparison of the claimed invention with a closest prior art. The Declaration was not sufficient to overcome the strong case of obviousness as stated above. 
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791